UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):X Form 10-KSB Form 20-F Form 10-QSB Form N-SAR For period ended: September 30, 2007 [ ] Transition Report on Form 10-K and Form 10-KSB [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q and Form 10-QSB [ ] Transition Report on Form N-SAR For the transition period ended SEC File Number 0-23153 CUSIP Number - 75961Q 10 1 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notificationrelates: PART I-REGISTRANT INFORMATION REMOTEMDX, INC. Full Name of Registrant 150 West Civic Center Drive, Suite 400 Sandy, Utah 84070 (801) 563-7171 Address and telephone number of principal executive office PART II-RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check appropriate box) [X](a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X](b)The subject annual report, semi-annual report, transition report on Forms 10-K, 10-KSB, 20-F, 11-K, or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, 10-QSB, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and [ ](c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III-NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 10-KSB, 11-K, 20-F 10-Q, 10-QSB, N-SAR or the transition report portion thereof, could not be filed within the prescribed time period. The Company was unable to file its Annual Report on Form 10-KSB for the year ending September 30, 2007, due to additional work required to complete the annual audit of its financial statements.The Company was unable to eliminate the delays associated with these matters, as they relate to the preparation of its Annual Report on Form 10-KSB, without unreasonable effort or expense. PART IV-OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Michael G. Acton, CFO (801) 563-7171 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) or the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months(or for such shorter period that the registrant was required to file such report(s)) been filed?If the answer is no, identify report(s). X YesNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes X No If so:attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. REMOTEMDX, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. DateDecember 31, 2007 By:/s/ Michael G. Acton Michael G. Acton, Chief Financial Officer
